Citation Nr: 0937902	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for thrombo-angiitis 
obliterans, bilateral with bilateral sympathectomy and 
dystrophy reflex with intermittent claudication, lower 
extremities, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for varicose veins, 
bilateral lower extremities, currently rated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 until July 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).

The Veteran currently appeals the denial of increased ratings 
for the service connected disabilities of thrombo-angiitis 
obliterans, currently rated as 20 percent disabling under 38 
C.F.R. §4.104, Diagnostic Code (DC) 7115 (2008), and varicose 
veins, currently rated as 10 percent disabling under 38 
C.F.R. §4.104, DC 7120 (2008).

The Veteran underwent a VA examination in August 2007, 
however the Board find that examination to have been 
deficient.  DC 7115 clearly describes metrics by which 
thrombo-angiitis obliterans is to be rated.  These metrics 
include a determination of the distance that the Veteran is 
capable of walking before the onset of claudication.  For 
example, to be deemed 40 percent disabling, thrombo-angiitis 
obliterans must produce claudication on walking between 25 
and 100 yards on a level grade at 2 miles per hour, and 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less.  38 C.F.R. 
§4.104, DC 7115 (2008).

In spite of the diagnostic criteria described by the Code, 
the examiner stated only that he "has burning in the legs 
with prolonged walking" and that he is "very limited at 
being able to ambulate long distances; he has to stop and 
rest."  The examination is further deficient in the lack of 
discussion of diminished peripheral pulses, trophic changes, 
persistent coolness of the extremities, ischemic limb pain at 
rest, and deep ischemic ulcers.  The Board also notes that an 
October 2008 VA treatment record indicates that the Veteran 
experiences pain and cramping of the legs which wake him at 
night.  Without further information about the Veteran's 
symptoms, however, VA cannot accurately rate the Veteran's 
level of disability and thus a new VA examination is found to 
be necessary.

With respect to the Veteran's varicose veins, the Board finds 
that the disability is so inexorably intertwined with 
thrombo-angiitis obliterans that a rating cannot be fairly 
determined without better information regarding the Veteran's 
symptomatology.  Specifically it s crucial to the 
adjudication of the Veteran's claims that a competent medical 
opinion state what, if any, experienced symptoms of the lower 
extremities are referable to varicose veins rather than 
thrombo-angiitis obliterans, and vice versa.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination to determine the nature and 
extent of any circulatory disabilities of 
the lower extremities.  

a.  The examiner is to diagnose and 
report any and all current circulatory 
disorders of the lower extremities.  

b.  Following such diagnosis, the 
examiner is to state what, if any, 
disorder results in claudication.  

c.  If claudication is present and 
attributable to a diagnosed disorder, 
the examiner is to indicate at what 
distance does claudication occur on 
walking on a level grade at two miles 
per hour.  Stating that claudication 
occurs at "long distances" or with 
"prolonged walking" is insufficient 
for the purposes of rating.  Rather, 
the examiner is to quantify such 
distance.

d.  The examiner is comment on the 
presence or lack of (1) tropic changes 
(e.g. thin skin, absence of hair, 
dystrophic nails); (2) persistent 
coldness of the extremities; AND (3) 
deep ischemic ulcers.

e.  Ankle/brachial index testing is to 
be conducted and the results of such 
testing is to be reported in the 
record.

f.  The examiner must comment on the 
Veteran's reports of leg cramping at 
night.  Specifically, to what disease 
process, if any, may this cramping be 
attributed.

Before reaching an opinion, the examiner 
is to review the Veteran's claims file.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  The RO is to send the Veteran notice 
informing him that should he fail to 
report for the above scheduled examination 
without good cause, his claim will be 
denied pursuant to 38 C.F.R. § 3.655(b) 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




